UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4254


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAYMOND D. ROE, a/k/a Rudy,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:09-cr-00195-1)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research and Writing Specialist, Rhett H. Johnson, Assistant
Federal   Public  Defender,   Charleston,  West   Virginia,  for
Appellant. Carol A. Casto, United States Attorney, Joseph F.
Adams, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond       D.     Roe    appeals      from     the   order    revoking      his

supervised       release     and       imposing    a   24-month    sentence.        Roe

challenges the revocation, arguing that his conviction pursuant

to a guilty plea to a West Virginia charge of possession of

material depicting a minor engaged in sexually explicit conduct

did not prove a violation of state law.                   He also claims that his

sentence is plainly unreasonable, contending that it was based

primarily on a prohibited factor.                 We affirm.

     We     review       a   district       court’s     decision     to    revoke    an

individual’s supervised release for abuse of discretion.                         United

States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                       To revoke

supervised release, a district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.        18     U.S.C.     §   3583(e)(3)      (2012);    United   States    v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).                     This burden “simply

requires the trier of fact to believe that the existence of a

fact is more probable than its nonexistence.”                      United States v.

Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks omitted).

     We review the district court’s factual findings for clear

error.      United States v. White, 620 F.3d 401, 410 (4th Cir.

2010).       A    factual       finding     is    clearly    erroneous     if,    after

reviewing all the evidence, we are “left with the definite and

                                             2
firm   conviction      that    a    mistake    has    been       committed.”      United

States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (internal

quotation marks omitted).              In West Virginia, a guilty plea is

treated as an admission by a defendant of factual guilt.                            State

ex rel. Burton v. Whyte, 256 S.E.2d 424, 429 (W. Va. 1979).                             We

have reviewed the record and conclude that the district court

did not clearly err when it found that the Government’s evidence

established that Roe violated his supervised release.

       We also discern no error in the district court’s decision

to   impose    a    24-month       sentence.     We       will    affirm    a    sentence

imposed after revocation of supervised release if it is within

the prescribed statutory range and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).

While a district court must consider the Chapter Seven policy

statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B, and

the statutory requirements and factors applicable to revocation

sentences under § 3583(e) and 18 U.S.C. § 3553(a) (2012), the

district      court    ultimately       has     broad      discretion       to    revoke

supervised release and impose a term of imprisonment up to the

statutory maximum.          Crudup, 461 F.3d at 438-39.

       A   supervised       release   revocation      sentence       is    procedurally

reasonable     if     the    district    court       considered       the   Chapter      7

advisory     policy    statements       and    the    §    3553(a)    factors      it   is

permitted to consider in a supervised release revocation case.

                                          3
See   18   U.S.C.   §   3583(e);     Crudup, 461 F.3d   at   439-40.         A

revocation sentence is substantively reasonable if the district

court stated a proper basis for concluding the defendant should

receive    the   sentence    imposed,       up    to    the   statutory     maximum.

Crudup, 461 F.3d   at    440.      Only       if    a    sentence    is    found

procedurally or substantively unreasonable will we “then decide

whether    the   sentence    is   plainly        unreasonable.”       Id.      at   439

(emphasis omitted).

      While Roe contends that the court impermissibly relied on

the seriousness of the West Virginia offense in sentencing him,

that factor may be taken into consideration to a limited degree

and the record does not support that it was the determinative

factor underpinning the sentence.                Further, the court adequately

stated permissible reasons for the sentence, including that Roe

had a pattern of continuing criminal conduct when he was not

incarcerated and that Roe breached the court’s trust by seeking

to access child pornography on a public library computer shortly

after being released to probation.                The court also acknowledged

that the sentence was above the policy statement range but that

it was necessary in light of the approved § 3553(a) factors.

The court also rejected Roe’s argument that he should receive a

lenient sentence because the underlying behavior was allegedly

not as culpable as it could be for the state conviction.                            We

have reviewed the record and considered the parties’ arguments

                                        4
and discern no sentencing error.          We therefore conclude that

Roe’s sentence is not plainly unreasonable.

     Accordingly, we affirm the judgment order.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5